             Case 3:19-cv-05730-RSM Document 103 Filed 09/21/21 Page 1 of 3




1                                                                   The Honorable Ricardo S. Martinez

2

3

4

5

6

7                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
8

9     J.N.C. and J.D.C.,                                      Civil Action No. 3:19-cv-05730-RSM
      by and through their parents and
10    legal guardians, PAUL Y. CHUNG
      and IRIS J. CHUNG,                                      STIPULATION AND ORDER OF
11                                                            DISMISSAL WITH PREJUDICE
      – and –
12
                                                              NOTE ON MOTION CALENDAR
13    JOELLE G. CHUNG,                                        September 20, 2021
14    – and –
15
      A.A.B. and A.H.B., by and through
16    their parents and legal guardians,
      RICHARD D. BOGGESS and
17    JANET L. BOGGESS,
18                           Plaintiffs,
              v.
19
      WASHINGTON INTERSCHOLASTIC
20    ACTIVITIES ASSOCIATION,
21                           Defendant.
22

23      The parties through their undersigned counsel of record hereby jointly stipulate that
24   this lawsuit and all claims, causes of action and counts asserted herein be dismissed with
25   prejudice, with each of the parties to bear his, her or its own costs and attorney fees, pur-
26   suant to the terms of settlement between the plaintiffs and defendant, and that the court
27   should enter the Order subjoined hereto so stating.
      Stipulation and Order of Dismissal With Prejudice and             ROCKEY STRATTON, P.S.
      Without Costs or Fees Award                                                  ATTORNEYS AT LAW

      3:19-cv-05730-RSM                                                           3010 NE 182 ND STREET

                                                                        LAKE FOREST PARK , WASHINGTON     98155-4120

                                                                                     (206) 223-1688
             Case 3:19-cv-05730-RSM Document 103 Filed 09/21/21 Page 2 of 3




1       RESPECTFULLY SUBMITTED this 8th day of September, 2021.
2
      /s/Steven A. Rockey                             /s/Charles R. Steinberg__
3    THOMAS C. STRATTON, WSBA #14545                 CHARLES R. STEINBERG, WSBA #23980
     STEVEN A. ROCKEY, WSBA #14508                   The Steinberg Law Firm, P.S.
4    Rockey Stratton, P.S.                           323 N. Miller Street
5    3010 NE 182nd St.                               Wenatchee, WA 98801
     Lake Forest Park, WA 98155-4120                 (509) 662-3202
6    (206) 223-1688                                  charles@ncwlaw.com
     tom@erslaw.com
7    stever@erslaw.com                               _/s/Eric S. Baxter_
8                                                    ERIC S. BAXTER (Pro Hac Vice)
     Attorneys for Defendant
                                                     JOSEPH C. DAVIS (Pro Hac Vice)
9                                                    The Becket Fund for Religious Liberty
                                                     1919 Pennsylvania Ave, N.W.
10                                                     Suite 400
11                                                   Washington, DC 20006
                                                     (202) 955-0095
12                                                   jdavis@becketlaw.org
13                                                   Attorneys for Plaintiffs
14

15                                                 ORDER
16      THIS MATTER having come on upon the above stipulation of the parties to this law-
17   suit, and good cause appearing,
18      NOW, THEREFORE,
19      IT IS HEREBY ORDERED that this action and all claims, causes of action and counts
20   asserted in it are dismissed with prejudice, in their entirety, with each of the parties to
21   bear his, her or its own costs and attorney fees.
22      DATED this 21st day of September, 2021.
23

24

25                                               A
                                                 RICARDO S. MARTINEZ
26                                               CHIEF UNITED STATES DISTRICT JUDGE
27
      Stipulation and Order of Dismissal With Prejudice and           ROCKEY STRATTON, P.S.
      Without Costs or Fees Award                                                ATTORNEYS AT LAW

      3:19-cv-05730-RSM                                                         3010 NE 182 ND STREET

                                                                      LAKE FOREST PARK , WASHINGTON     98155-4120

                                                                                   (206) 223-1688
            Case 3:19-cv-05730-RSM Document 103 Filed 09/21/21 Page 3 of 3




1
     PRESENTED JOINTLY BY:
2
      /s/Steven A. Rockey                            /s/Charles R. Steinberg_____
3
     THOMAS C. STRATTON, WSBA #14545                CHARLES R. STEINBERG, WSBA #23980
4    STEVEN A. ROCKEY, WSBA #14508                  The Steinberg Law Firm, P.S.
     Rockey Stratton, P.S.                          323 N. Miller Street
5    3010 NE 182nd St.                              Wenatchee, WA 98801
     Lake Forest Park, WA 98155-4120                (509) 662-3202
6
     (206) 223-1688                                 charles@ncwlaw.com
7    tom@erslaw.com
     stever@erslaw.com                              _/s/Eric S. Baxter____________
8                                                   ERIC S. BAXTER (Pro Hac Vice)
     Attorneys for Defendants
                                                    JOSEPH C. DAVIS (Pro Hac Vice)
9
                                                    The Becket Fund for Religious Liberty
10                                                  1919 Pennsylvania Ave, N.W.
                                                      Suite 400
11                                                  Washington, DC 20006
                                                    (202) 955-0095
12
                                                    jdavis@becketlaw.org
13
                                                    Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     Stipulation and Order of Dismissal With Prejudice and          ROCKEY STRATTON, P.S.
     Without Costs or Fees Award                                                ATTORNEYS AT LAW

     3:19-cv-05730-RSM                                                         3010 NE 182 ND STREET

                                                                     LAKE FOREST PARK , WASHINGTON     98155-4120

                                                                                  (206) 223-1688
